                Case 8-19-08055-las         Doc 56     Filed 11/02/20      Entered 11/02/20 11:17:23



                                                                                                 Cullen and Dykman LLP
                                                                                                     Garden City Center
                                                                                        100 Quentin Roosevelt Boulevard
                                                                                                   Garden City, NY 11530
                                                                                                          T: 516.357.3700
                                                                                                          F: 516.357.3792



THOMAS R. SLOME
PARTNER
DIRECT: 516-296-9165
E-MAIL TSLOME@CULLENLLP.COM




                                                                   November 2, 2020

          Hon. Louis A. Scarcella
          United States Bankruptcy Court
          Eastern District of New York
          Alfonse M. D'Amato Federal Courthouse
          290 Federal Plaza
          Central Islip, New York 11722

                  Re:     In re Ilias Bourekas, Ch. 7 Case No. 18-78496-las;
                          Thaler v. Rizos et al., Adv. Pro. No. 19-08055-las

          Dear Judge Scarcella:

                 Your Honor appointed me to mediate the disputes in the referenced adversary
          proceeding, by order dated October 15, 2020 [Adv. Dkt. No. 53]. The order set a deadline for
          the conclusion of the mediation of November 27, 2020.

                 After clearing conflicts, on October 19, 2020, I emailed the parties to get the mediation
          moving, and included disclosure of connections to parties (none) and counsel (some). While
          none of these connections to counsel give rise to a conflict of interest pursuant to the New York
          Rules of Professional Conduct, I always ask the parties’ counsel whether they or their clients feel
          uncomfortable if, for instance, I have a professional or social relationship with any counsel
          involved, and I ask them to indicate whether they have any issue with the connection(s).

                 I have sent three emails to the parties’ counsel about the disclosure and proposed dates
          for submitting mediation statements and a mediation session, the one on October 19, 2020
          mentioned above, a follow-up email on October 22, 2020 and a third one on October 27,
          2020 Unfortunately, I have not heard back from one of the parties’ counsel about any of these
          items.




                                                     FO U N D E D 1850
                                          NEW YORK    NEW JERSEY    WASHINGTON DC
1972536
          Case 8-19-08055-las   Doc 56    Filed 11/02/20    Entered 11/02/20 11:17:23



                                                                   Hon. Louis A. Scarcella
                                                                   November 2, 20202
                                                                   Page 2



       Given certain professional connections with one of the parties’ counsel, and the lack of
response to my disclosure from one party’s counsel, I would like to respectfully decline my
appointment as mediator and request that your Honor amend the mediation order as appropriate.

                                                   Respectfully submitted,

                                                   /s/ Thomas R. Slome
                                                   Thomas R. Slome
TRS/lg

    Via Email
cc: Andrew M. Thaler, Esq. (athaler@athalerlaw.com)
    Sanford P. Rosen, Esq. (srosen@rosenpc.com)
    Paris Gyparakis, Esq. (pgyparakis@rosenpc.com)
    Spiros Avramidis, Esq. (spiros@athalerlaw.com)
    Ralph E. Preite, Esq. (ralph@kilawgroup.com)




1972536
